Case 8:19-cv-02234-JLS-ADS Document 1 Filed 11/18/19 Page 1 of 12 Page ID #:1



 1 Mathew K. Higbee, Esq., SBN 241380
   Kelton Johnson, Esq., SBN 303535
 2 HIGBEE & ASSOCIATES
   1504 Brookhollow Dr., Suite 112
 3 Santa Ana, CA 92705
   (714) 617-8331
 4 (714) 597-6559 facsimile
   Email: mhigbee@higbeeassociates.com
 5 Email: kjohnson@higbeeassociates.com
 6 Attorneys for Plaintiff,
   ADLIFE MARKETING &
 7 COMMUNICATIONS CO., INC.
 8
                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10   ADLIFE MARKETING &                        Case No. 8:19-cv-02234
     COMMUNICATIONS CO., INC.,
11                                             COMPLAINT FOR COPYRIGHT
                             Plaintiff,        INFRINGEMENT
12
     v.
13
     SPROUTS FARMERS MARKET,                   DEMAND FOR JURY TRIAL
14   INC.; SPROUTS FARMERS
     MARKETS HOLDINGS, LLC; and
15   DOES 1 through 10 inclusive.
16                           Defendants.
17
18
19         Plaintiff, Adlife Marketing & Communications Co., Inc. (“Adlife” or

20   “Plaintiff”), brings this complaint against Sprouts Farmers Market, Inc., Sprouts

21   Farmers Markets Holdings, LLC, and DOES 1 through 10, inclusive (collectively

22   “Sprouts” or “Defendant”) as follows:

23                             JURISDICTION AND VENUE

24         1.     This is a civil action seeking damages and injunctive relief against

25   Defendant for copyright infringement under the Copyright Act, 17 U.S.C. §§ 101 et

26   seq. and breach of contract.

27         2.     This Court has subject matter jurisdiction under the United States

28   Copyright Act, 17 U.S.C. §§ 101 et seq., 28 U.S.C. § 1331 (federal question), and 28


                                                                 Complaint For Damages
                                              1                    And Injunctive Relief
Case 8:19-cv-02234-JLS-ADS Document 1 Filed 11/18/19 Page 2 of 12 Page ID #:2



 1   U.S.C. §§ 1338(a) (copyright).
 2         3.     Personal jurisdiction exists over Defendant because Defendant is
 3   physically present in California, with a physical store located at 3011 El Camino
 4   Real, Tustin, CA 92782 and, on information and belief, approximately 110 other
 5   stores across the State of California many of which are located in this judicial
 6   district. Additionally, Defendant directed its infringing conduct towards California
 7   citizens and has wrongfully caused Plaintiff injury in the State of California.
 8         4.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because the Defendant
 9   has minimum contacts in this judicial district and a substantial part of the events
10   giving rise to Plaintiff’s claim occurred in this judicial district. Alternatively, venue
11   is also proper pursuant to 28 U.S.C. § 1400(b) because the Defendant has minimum
12   contacts, committed the acts of infringement, and has numerous regular and
13   established places of business in this judicial district.
14                                           PARTIES
15         5.     Plaintiff Adlife Marketing & Communications Co., Inc. (“Adlife”) is a
16   Rhode Island corporation with its principal place of business in Pawtucket, Rhode
17   Island.
18         6.     On information and belief, Defendant Sprouts Farmers Market, Inc. is a
19   Delaware corporation headquartered in Phoenix, Arizona, which operates the
20   Sprouts     Farmers      Market      grocery     store      chain      and     a    website,
21   https://www.sprouts.com/.
22         7.     On information and belief, Defendant Sprouts Farmers Market
23   Holdings, LLC is a Delaware Limited Liability Company headquartered in Phoenix,
24   Arizona, which operates the Sprouts Farmers Market grocery store chain and a
25   website, https://www.sprouts.com/.
26         8.     Plaintiff is unaware of the true names and capacities of the Defendants
27   sued herein as DOES 1 through 10, inclusive, and for that reason, sues such
28   Defendants under such fictitious names. Plaintiff is informed and believes and on

                                                                         Complaint For Damages
                                                  2                        And Injunctive Relief
Case 8:19-cv-02234-JLS-ADS Document 1 Filed 11/18/19 Page 3 of 12 Page ID #:3



 1   that basis alleges that such fictitiously named Defendants are responsible in some
 2   manner for the occurrences herein alleged, and that Plaintiff’s damages as herein
 3   alleged were proximately caused by the conduct of said Defendants. Plaintiff will
 4   seek to amend the complaint when the names and capacities of such fictitiously
 5   named Defendants are ascertained. As alleged herein, “Defendant” shall mean all
 6   named Defendants and all fictitiously named Defendants.
 7                                 STATEMENT OF FACTS
 8       Adlife and the Photographs Forming the Subject Matter of This Complaint
 9         9.     Adlife is an advertising and marketing agency whose team of seasoned
10   professionals has, for decades, provided elite branding services to its clientele. With
11   its innovative marketing campaigns and its production of high quality printed pieces
12   such as retail circulars, signage, pamphlets and more, Adlife enables its clients to
13   build a brand through compelling visual arrangements.
14         10.    For decades, Adlife has created, artistically arranged and professionally
15   produced a library of still images of food and other grocery items. Adlife’s library
16   now consists of over 20,000 photos. The photographs are high-resolution, artistically
17   rendered with pleasing angles and selective lighting, color-corrected and color-
18   separated, which makes them particularly valuable as, when used together, they
19   provide color consistency.
20         11.    For valuable consideration, Adlife has licensed the rights to reproduce,
21   distribute and publicly display its copyrighted photographs, or derivative versions
22   thereof, to other advertising agencies and retailers.
23         12.    Adlife is the holder of all rights, title and interests in and to said food
24   photographs, which form the subject matter of this dispute (the “Copyrighted Food
25   Photographs”).
26         13.    Adlife has registered these Copyrighted Food Photographs with the
27   United States Copyright Office, and the registrations have been accepted and
28   registration certificates issued to Adlife.

                                                                    Complaint For Damages
                                                   3                  And Injunctive Relief
Case 8:19-cv-02234-JLS-ADS Document 1 Filed 11/18/19 Page 4 of 12 Page ID #:4



 1                                        Defendant Sprouts
 2         14.    Defendant Sprouts is a larger-than-two billion dollar company that
 3   operates more than 300 grocery stores in 20 states under the “Sprouts” brand.
 4   Sprouts is a healthy grocery store that offers fresh, natural, and organic food,
 5   including fresh produce at the heart of the store, an area with prepared entrees and
 6   side dishes, The Butcher Shop, The Fish Market, supplements, bulk foods, and more.
 7   Sprouts specifically targets those who are interested in healthy eating, people who
 8   have middle to upper income, and people who want to save money and spend
 9   wisely. Sprouts appears to be one of the fastest growing retailers in the country and
10   is publicly traded on the NASDAQ Stock Market.
11         15.    In order to advertise its grocery products, Sprouts posts food images to
12   its website (https://www.sprouts.com/, the “Sprouts Website”).
13         16.    In order to advertise its grocery products, Sprouts posts food images to
14   at least one third-party website called Instacart (a grocery delivery service).
15         17.    In order to advertise its grocery products, Sprouts distributes regular
16   print and digital circulars to thousands of households.
17         18.    Sprouts’ print circulars consist primarily of prominently displayed food
18   images accompanied with name and pricing information. This print circular is also
19   distributed as a digital version online. See https://www.sprouts.com/weekly-ad/.
20         19.    On information and belief, Sprouts uses these advertisements to not
21   only sell the item being advertised, but to entice people to enter a store where they
22   will likely purchase numerous items not advertised.
23         20.    On information and belief, food photographs in advertising are
24   especially important to Sprouts because it is trying to advertise products that are
25   fresh and natural.
26         21.    On information and belief, Sprouts relies on professional quality food
27   photographs to sell food on the Instacart grocery delivery service platform.
28         22.    The food images posted to Instacart by Sprouts are the only images of

                                                                     Complaint For Damages
                                                4                      And Injunctive Relief
Case 8:19-cv-02234-JLS-ADS Document 1 Filed 11/18/19 Page 5 of 12 Page ID #:5



 1   the food visible to the customer on Instacart until it has been delivered to the
 2   customer’s home.
 3         23.    According to a 2017 Nielsen Homescan study, about 80% of U.S.
 4   households still use circulars and other traditional, printed sources for information
 5   about retail store products and offerings. Attached hereto as Exhibit A is a true and
 6   correct news article from Nielsen Homescan explaining the results of its study.
 7           Sprouts’ Infringement of Adlife’s Copyrighted Food Photographs
 8         24.    In November of 2018, Adlife discovered that Sprouts was using one of
 9   Adlife’s Copyrighted Food Photographs, an image of raw shrimp, on the Sprouts
10   website which, on information and belief, had been uploaded to the Sprouts Website
11   server in May of 2018.
12         25.    After investigating further, Adlife discovered that 13 of its Copyrighted
13   Food Photographs were being used a total of 99 times by Sprouts on the Instacart
14   grocery delivery website.
15         26.    As of the date of this Complaint, Adlife has identified 13 of its
16   Copyrighted Food Photographs appearing in Sprouts’ advertising a total of 101
17   separate uses, in both print and online media.
18         27.    One of Adlife’s Copyrighted Food Photographs, the photograph of raw
19   shrimp, was featured in Sprouts’ print circular being distributed in Orange County
20   for the week of November 6, 2019 to November 13, 2019.
21         28.    Attached hereto as Exhibit B are the screenshots of the infringing image
22   on Sprouts’ Website.
23         29.    Attached hereto as Exhibit C is a spreadsheet containing information
24   about the Copyrighted Food Photographs at issue on the Instacart platform.
25         30.    Attached hereto as Exhibit D are true and correct records of an
26   infringement audit performed by Adlife showing Sprouts’ infringing use of Adlife’s
27   Copyrighted Food Photographs on Instacart.
28         31.    Attached hereto as Exhibit E is a true and correct copy of the print and

                                                                  Complaint For Damages
                                               5                    And Injunctive Relief
Case 8:19-cv-02234-JLS-ADS Document 1 Filed 11/18/19 Page 6 of 12 Page ID #:6



 1   digital circular found both online at Sprouts Website for the Orange County, CA
 2   area and that was mailed to local households in Orange County, CA.
 3         32.    Attached hereto as Exhibit F are two additional Copyrighted Food
 4   Photographs on Instacart found after the infringement audit performed by Adlife.
 5         33.    On information and belief, Sprouts continues to use additional
 6   Copyrighted Food Photographs that have yet to be identified by Adlife. Adlife will
 7   amend its complaint once the totality of Sprouts’ infringing actions are ascertained.
 8         34.    Sprouts’ use of the Copyrighted Food Photographs for advertising and
 9   promotional purposes is irrepressibly commercial.
10         35.    Said use has and continues to generate revenue for Sprouts by luring
11   clientele with high-quality food stills, thereby increasing demand for Sprouts’ retail
12   products.
13         36.    Adlife had/has no record of Defendant purchasing a license to use any
14   of its Copyrighted Food Photographs, and never authorized Defendant to use any of
15   its Copyrighted Food Photographs in any manner.
16         37.    On information and belief, Sprouts has not purchased a license to use
17   the    Copyrighted       Food      Photographs       through      Adlife’s      website
18   www.PreparedFoodPhotos.com.
19               Adlife’s Distribution of its Copyrighted Food Photographs
20         38.    Adlife currently offers its entire library of Copyrighted Food
21   Photographs for licensing through a monthly subscription service to its website
22   www.PreparedFoodPhotos.com.
23         39.    Subscribers to www.PreparedFoodPhotos.com pay a negotiated rate for
24   access to Adlife’s library. A current subscription to Adlife’s library through
25   www.PreparedFoodPhotos.com is charged on a per month basis depending upon a
26   variety of factors including, among other factors, the number of locations supported
27   by each subscriber.
28         40.    Adlife does not currently license its Copyrighted Food Photographs by

                                                                    Complaint For Damages
                                               6                      And Injunctive Relief
Case 8:19-cv-02234-JLS-ADS Document 1 Filed 11/18/19 Page 7 of 12 Page ID #:7



 1   any other means.
 2         41. In the past, Adlife has authorized a third party company, MultiAd/LSA,

 3   to license limited portions of their image library containing some of the Copyrighted
 4
     Food Photographs.
 5
 6         42.   MultiAd/LSA, was authorized to allow its clients access to

 7   approximately 12,000 Copyrighted Food Photographs owned by Adlife on a
 8
     subscription basis. In 2016, Adlife and Multiad/LSA ended their business
 9
10   relationship and all Multiad/LSA customers were sent notice in December of 2016
11   that use of Adlife images after March 1, 2017 would be considered unauthorized.
12
           43.   On information and belief, Sprouts obtained the copyrighted food
13
14   photographs from Multiad/LSA.
15         44.   On information and belief, Sprouts received notification from
16
     Multiad/LSA informing them that use of Adlife’s Copyrighted Food Photographs
17
18   after March 1, 2017 would be unauthorized.
19         45.   Adlife previously has licensed portions of its library through a company
20
     called iStock (part of Getty Images). iStock offered royalty free single seat
21
22   (Standard) and multi-seat (Extended) licenses.
23         46.   Of the thirteen discovered Copyrighted Food Photographs used by
24
     Defendant, only one image, the photograph of chicken wings, was ever offered for
25
26   license through iStock.
27
           47.   Adlife verified with Getty Images that iStock never licensed this chicken
28

                                                                 Complaint For Damages
                                              7                    And Injunctive Relief
Case 8:19-cv-02234-JLS-ADS Document 1 Filed 11/18/19 Page 8 of 12 Page ID #:8



 1   wing photo to Sprouts.

 2                             FIRST CAUSE OF ACTION
                              COPYRIGHT INFRINGEMENT
 3                                17 U.S.C. § 101 et seq.
                                 Against All Defendants
 4
           48.    Adlife incorporates by reference all of the above paragraphs of this
 5
     Complaint as though fully stated herein.
 6
           49.    Adlife is the owner of all rights, title, and interest in the copyrights to
 7
     the Copyrighted Food Photographs, which are original works of authorship subject
 8
     to copyright protection under the laws of the United States.
 9
           50.    Adlife’s Copyrighted Food Photographs have been registered with the
10
     United States Copyright Office and perfected registration certificates have been
11
     issued.
12
           51.    Plaintiff is informed and believes and thereon alleges that Sprouts has
13
     directly, vicariously, contributorily and/or by inducement willfully infringed
14
     Adlife’s copyrights by reproducing, displaying, distributing, and utilizing the
15
     Copyrighted Food Photographs in violation of 17 U.S.C. § 501 et seq. knowing that
16
     its did not have a license agreement to use the images.
17
           52.    Sprouts has willfully infringed, and unless enjoined, will continue to
18
     infringe Adlife’s copyrights by knowingly reproducing, displaying, distributing, and
19
     utilizing the Photographs.
20
           53.    All of Sprouts’ acts are and were performed without Adlife’s
21
     permission, license, or consent.
22
           54.    Adlife has identified at least 101 instances of infringement of at least 13
23
     of its Copyrighted Food Photographs by way of unlawful reproduction and display.
24
           55.    On information and belief, Sprouts has further infringed in materials not
25
     yet available to Plaintiff due to the absence of discovery. If and when other
26
     infringements are determined and discovered in this case, Adlife expressly reserves
27
     the right to amend the pleadings to include additional acts of infringement as needed.
28
           56.    The said wrongful acts of Sprouts have caused, and are causing, great

                                                                    Complaint For Damages
                                                8                     And Injunctive Relief
Case 8:19-cv-02234-JLS-ADS Document 1 Filed 11/18/19 Page 9 of 12 Page ID #:9



 1   injury to Adlife, which damage cannot be accurately computed, and unless this
 2   Court restrains Sprouts from further commission of said acts, it will suffer
 3   irreparable injury, for all of which it is without an adequate remedy at law.
 4         57.     Accordingly, Adlife seeks a declaration that Sprouts is infringing its
 5   copyrights and an order under 17 U.S.C. § 502 enjoining Sprouts from any further
 6   infringement of its copyrights.
 7         58.     As a result of Sprouts’ violations of Title 17 of the U.S. Code, Adlife is
 8   entitled to recover damages in the form of any actual damages and disgorgement of
 9   profits pursuant to 17 U.S.C. §504(b), or statutory damages in an amount up to
10   $150,000.00 per infringement pursuant to 17 U.S.C. § 504(c).
11         59.     As a result of Sprout’s violations of Title 17 of the U.S. Code, the court
12   in its discretion may allow the recovery of full costs as well as reasonable attorney’s
13   fees and costs pursuant to 17 U.S.C § 505 from Sprouts.
14         60.     Adlife is also entitled to injunctive relief to prevent or restrain
15   infringement of its copyrights pursuant to 17 U.S.C. § 502.
16
                                   PRAYER FOR RELIEF
17
     WHEREFORE, Adlife requests judgment against Sprouts as follows:
18
           1.      Sprouts   and    its   officers,   agents,   servants,   employees,     and
19
     representatives, and all persons in active concert or participation with Sprouts be
20
     permanently     enjoined   from      copying,    reproducing,   displaying,   promoting,
21
     advertising, distributing, or selling, or any other form of dealing or transaction in,
22
     any and all Copyrighted Food Photographs of Adlife pursuant to 17 U.S.C. § 502;
23
           2.      The Court enter a seizure order directing the U.S. Marshal to seize and
24
     impound all items possessed, owned or under the control of Sprouts, their officers,
25
     agents, servants, employees, representatives and attorneys, and all persons in active
26
     concert or participation with them, which infringe upon Adlife’s copyrights,
27
     including but not limited to any and all broadcasting materials, advertising materials,
28
     print media, signs, Internet web sites, domain names, computer hard drives, servers
                                                                     Complaint For Damages
                                                 9                     And Injunctive Relief
Case 8:19-cv-02234-JLS-ADS Document 1 Filed 11/18/19 Page 10 of 12 Page ID #:10



  1   or any other media, either now known or hereafter devised, bearing any image which
  2   infringes, contributorily infringe, or vicariously infringes upon Adlife’s copyrights
  3   in the Copyrighted Food Photographs as well as all business records related thereto,
  4   including, but not limited to, lists of advertisers, clients, customers, viewers,
  5   distributors, invoices, catalogs, and the like;
  6         3.       An accounting be made for all profits, income, revenue, receipts or
  7   other benefit derived by Sprouts from the infringing and unlawful use, reproduction,
  8   copying, display, promotion, distribution, or sales, either now known or hereafter
  9   devised, of Plaintiff’s copyrights pursuant to 17 U.S.C. §§ 504 (a)(1) & (b);
 10         4.       Actual damages and disgorgement of all profits derived by Sprouts
 11   from its acts of copyright infringement to reimburse Adlife for all damages suffered
 12   by it by reasons of Defendant’s acts, under 17 U.S.C. §§ 504 (a)(1), or in the
 13   alternative and at Adlife’s election, statutory damages for copyright infringement,
 14   including willful infringement, in accordance with 17 U.S.C. §§ 504(a)(2) and (c);
 15         5.       Reasonable attorneys’ fees incurred herein pursuant to 17 U.S.C. § 505
 16   or otherwise available by law;
 17         6.       Costs and interest pursuant to 17 U.S.C. §§ 504 (a)(1) and (b), 17
 18   U.S.C. § 505, or as otherwise available by law;
 19         7.       Prejudgment interest to Adlife on all amounts owed; and
 20         8.       Any such other and further relief as the Court may deem just and
 21   appropriate.
 22
 23
 24
 25
 26
 27
 28

                                                                    Complaint For Damages
                                                  10                  And Injunctive Relief
Case 8:19-cv-02234-JLS-ADS Document 1 Filed 11/18/19 Page 11 of 12 Page ID #:11


      Dated: November 18, 2019                        Respectfully submitted,
  1
  2
                                                 /s/ Kelton Johnson
  3                                              Kelton Johnson, Esq.
                                                 Cal. Bar No. 303535
  4                                              HIGBEE & ASSOCIATES
                                                 1504 Brookhollow Dr., Ste 112
  5                                              Santa Ana, CA 92705-5418
                                                 (714) 617-8336
  6                                              (714) 597-6559 facsimile
                                                 Counsel for Plaintiff
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                Complaint For Damages
                                            11                    And Injunctive Relief
Case 8:19-cv-02234-JLS-ADS Document 1 Filed 11/18/19 Page 12 of 12 Page ID #:12



  1                            DEMAND FOR JURY TRIAL
  2         Plaintiff, Adlife Marketing & Communications Co., Inc., hereby demands a trial
  3 by jury in the above matter.
  4
  5 Dated: November 18, 2019                             Respectfully submitted,
  6                                                 /s/ Kelton Johnson
                                                    Kelton Johnson, Esq.
  7                                                 Cal. Bar No. 303535
                                                    HIGBEE & ASSOCIATES
  8                                                 1504 Brookhollow Dr., Ste 112
                                                    Santa Ana, CA 92705-5418
  9                                                 (714) 617-8336
                                                    (714) 597-6559 facsimile
 10                                                 Counsel for Plaintiff
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                   Complaint For Damages
                                               12                    And Injunctive Relief
